PER CURIAM:
Richard L. Rosenbaum, appointed as Cindy Moran-Sanchez’s counsel for purposes of her appeal, filed a motion to withdraw supported by a brief prepared pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals that counsel’s assessment of the relative merit of the appeal is correct. Because independent examination of the entire record reveals no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and Moran-Sanchez’s conviction and sentence is AFFIRMED.